       Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,                              )
                                                )
      Plaintiff,                                )   Civil Action Case No.5:19-cv-00834-
                                                )   DAE
v.                                              )
                                                )
JOHN DOE,                                       )
                                                )
      Defendant.                                )
                                                )

 PLAINTIFF/COUNTER-DEFENDANT’S ANSWER TO DEFENDANT’S AMENDED
                        COUNTERCLAIMS

                                          PARTIES

     92.     Admitted.

     93.     Admitted.

                                      JURISDICTION

     94.     Admitted.

     95.     Admitted.
     96.     Admitted.

                                           FACTS

     97.     Plaintiff/Counter-Defendant admits that it offers a subscription service to

             members for access to the content it produces.

     98.     Plaintiff/Counter-Defendant does not dispute that free pornographic material is

             available in the Internet. Plaintiff/Counter-Defendant lacks sufficient information

             or knowledge to form a belief as to the truth of the remaining allegations in

             Paragraph 98 of the Defendant’s Answer.

     99.     Denied.
 Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 2 of 6




100.   Denied.

101.   Plaintiff/Counter-Defendant does not dispute that infringement of its copyrights

   occurs soon after the works are published.

102.   Plaintiff/Counter-Defendant does not dispute that it has hired the consulting firm,

   IPP, to act on Plaintiff’s behalf to track and record instances of infringement of its

   copyrights. Plaintiff/Counter-Defendant denies that IPP connects to networks

   controlled and operated by members of the public, and accesses their private

   computer data.

103.   Admitted to the extent that such members of the public are not subscribers to

   Plaintiff’s website. Denied as to the remaining allegations.

104.   Plaintiff/Counter-Defendant lacks sufficient information or knowledge to form a

   belief as to the truth of the allegations in Paragraph 104 of the Answer, and therefore

   denies the same. Plaintiff-Counter-Defendant does not instruct IPP on its methods of

   detection or recording of instances of copyright infringement.

105.   Plaintiff admits that it uses the information provided by IPP, including IP addresses

   being used to infringe its copyrighted films, for purposes of enforcing its copyrights.

106.   Admitted to the extent that pieces of data sent from an IP address to IPP are used

   as a basis for bringing a copyright infringement suit against infringers. Denied as to the

   remaining allegations.

107.   Admitted that IP addresses can be used to identify a subscriber of Internet service.

   Denied as to the remaining allegations.

108.   Denied.




                                         2
 Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 3 of 6




109.   Admitted that Plaintiff/Counter-Defendant seeks redress from those who infringe

   its copyrighted materials. Denied as to the remaining allegations.

110.   Denied.

111.   Denied.

112.   Denied.

113.   Denied.

114.   Denied.

115.   Plaintiff admits its claims for copyright infringement are supported by evidence

   referenced in the Complaint.

116.   Plaintiff admits discovery was served on the Defendant and that its expert holds

   relevant evidence.

117.   Plaintiff lacks sufficient information or knowledge to form a belief as to the truth

       of the allegations in Paragraph 117 of the Answer, and therefore denies the same.

118.   Denied.

119.   Plaintiff admits that Defendant filed a motion to compel. Plaintiff denies the

       remainder of the allegations.

120.   Denied.

121.   Denied.

        COUNT ONE (Declaratory Judgment of Non-Infringement)

122.   Malibu Media incorporates its responses to Paragraphs 92-121 as if fully set forth.

123.   Admitted

124.   Denied.




                                        3
 Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 4 of 6




125.   Admitted that internet service providers assign IP addresses. Plaintiff lacks

       sufficient information or knowledge to form a belief as to the truth of the

       remaining allegations in Paragraph 117 of the Answer, and therefore denies the

       same.

126.   Denied

127.   Admitted that Plaintiff brought a cause of action against Defendant within the

   statute of limitations period. Denied as to the remaining allegations.

128.   Denied.

       COUNT TWO (Abuse of Process)

129.   Plaintiff incorporates its responses to Paragraphs 92-128 as if fully set forth

   herein.

130.   Plaintiff admits that some courts have held that an IP address, alone may not

   identify an actual infringer.

131.   Denied.

132.   Denied.

133.   Plaintiff admits that it filed its Complaint almost two years from the latest date of

   the first alleged infringement but denies the remaining allegations. Plaintiff further

   avers that only seeks remedies for the infringement of its copyrights against

   Defendants who are habitual infringers as evidenced by the number of titles

   downloaded via BitTorrent.

134.   Denied.

135.   Denied.




                                         4
 Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 5 of 6




136.   Plaintiff admits that “savvy” IT professionals against whom it seeks redress

   routinely employ tactics and methods aimed at hiding their infringing activity online.

   Plaintiff denies the remaining of the allegations.

137.   Denied.

138.   Denied.

139.   Denied.

140.   Denied.

141.   Denied.

142.   Denied.

143.   Denied.

       COUNT THREE (Harmful Access by Computer)

144.   Plaintiff incorporates its responses to Paragraphs 92-143 as if fully set forth

   herein.

145.   Denied.

146.   Denied.

147.   Denied.

148.   Denied.

149.   Denied.

150.   Denied.

151.   As Defendant has proceeded through Plaintiff/Counter-Defendant does not

   dispute that certain individuals may be more capable of hiding instances of

   infringement. Defendant denies that he engaged in any conduct in violation of Federal

   law and denies that he caused any damages to Plaintiff or that Plaintiff is otherwise



                                         5
         Case 5:19-cv-00834-DAE Document 54 Filed 10/23/20 Page 6 of 6




           entitled to relief. Defendant lacks sufficient information or knowledge to form a

           belief as to the truth of the remaining allegations, and therefore denies the same.

       152.    Denied.

Plaintiff/Counter-Defendant demands a jury on all issues triable by jury.

       Dated: October 23, 2020                       Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK
                                                     Texas Bar No. 24054444
                                                     S.D. Tex. ID No. 642213
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF

                                CERTIFICATE OF SERVICE
       I hereby certify that, on October 23, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                 6
